Kupferman, J. P., and Lupiano, J., dissent in the following memorandum by Kupferman, J. P.:
We are concerned here only with the sentence. As the record shows, the defendant is a family man and supports a wife and two children. He has already suffered by being dismissed from the police force. He holds a position as a residential building superintendent, which gives him an apartment for his family. The purpose of the criminal law can just as well be served by incarcerating the defendant for 60 days with a probation period of 4 years and 10 months. This would make it possible for the defendant to keep his job and care for his family. To require that they fend for themselves while he is in prison for up to three years does not serve a public purpose. (People v Macaluso, 67 AD2d 847.)